Citation Nr: 0432197	
Decision Date: 12/06/04    Archive Date: 12/15/04

DOCKET NO.  99-03 931A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to an increased rating for residuals of shell 
fragment wounds of the left leg involving muscle groups XI 
and XIV with traumatic arthritis of the left knee, currently 
rated 30 percent disabling.

2.  Entitlement to an increased rating for derangement of the 
right knee with traumatic arthritis, currently rated as 10 
percent disabling.

3.  Entitlement to an increased rating for tinea versicolor, 
currently rated 10 percent disabling.

4.  Entitlement to an increased (compensable) rating for 
shell fragment wounds of the left lateral chest wall.

5.  Entitlement to an increased (compensable) rating for 
bilateral sensorineural hearing loss prior to November 19, 
2000, and for a rating greater than 10 percent from July 19, 
2000.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

W.L. Pine, Counsel


INTRODUCTION

The veteran had active service from September 1968 to October 
1978.

This appeal is from a July 1997 rating decision of the 
Department of Veterans Affairs (VA) Nashville, Tennessee, 
Regional Office (RO).

The evidence of record reasonably raises a claim of clear and 
unmistakable error (CUE) in the February 1982 or possibly the 
November 1978 rating decision, which rated residuals of shell 
fragment wounds as scars rather than as muscle injuries.  A 
VA medical opinion of July 2003 opined that the disability 
previously rated as a scar should be rated for the retained 
metal shell fragments in two muscles of the left leg.  A VA 
examiner noted the shell fragments in January 1982, and a 
service medical record noted fragments in a left leg wound 
were not removed.  The regulation in effect in November 1978 
and in February 1982 provided for compensable ratings of 
muscle injuries with retained shrapnel.  See 38 C.F.R. § 4.55 
(1977 & 1981).  A claim of CUE reasonably arises from these 
facts, and VA must respond.  Robinette v. Brown, 8 Vet. App. 
69, 76 (1995).  It is referred to the RO for appropriate 
action.

The issues of increased rating for traumatic arthritis of the 
both knees are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  Whereas the 
shell fragment wounds of the left leg are rated in 
combination with the arthritis of the left knee, appellate 
review of the shell fragment wounds of the left leg is also 
deferred.


FINDINGS OF FACT

1.  The veteran's tinea versicolor in January 1997 was 
manifested by scaly, white, oval patches of the upper 
shoulder, upper back, above the waist and left anterior 
chest, with hyperpigmented areas of the left shoulder and 
upper left chest, and it has been essentially asymptomatic 
since, with the hyperpigmented area unchanged.

2.  Shell fragment wounds of the left anterior chest wall are 
manifested by a small, asymptomatic scar under the left 
axilla without involvement of underlying tissue of impairment 
of function of any part.

3.  The veteran had bilateral puretone thresholds averaging 
25 dB in the right ear and 41 dB in the left ear with speech 
recognition of 96 percent in the right ear and 88 percent in 
the left ear in January 1997; puretone thresholds were 
indeterminable in September 1999; VA general medical 
examination in July 2000 found the veteran very hard of 
hearing; and puretone thresholds averaged 55 dB in the right 
ear and 70 dB in the left ear, with speech recognition of 80 
percent bilaterally.


CONCLUSIONS OF LAW

1.  The schedular criteria for a disability rating greater 
than 10 percent for tinea versicolor are not met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.10, 
4.118, Diagnostic Code 7818 (2002 & 2004).

2.  The schedular criteria for a compensable rating for 
residuals of a shell fragment wound of the left anterior 
chest wall are not met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.1, 4.2, 4.10, 4.118, Diagnostic Code 7805 
(2002),Diagnostic Code 7802 (2004).

3.  Schedular criteria for a compensable rating for bilateral 
sensorineural hearing loss were not met prior to July 19, 
2000, and the schedular criteria for a rating greater than 10 
percent for bilateral sensorineural hearing loss were not met 
have not been met from July 19, 2000, to the present.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1, 4.2, 4.10, 
4.85, Diagnostic Code 6100 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

VA has duties to provide certain notices and assistance to 
claimants for VA benefits, as set out in the Veterans Claims 
Assistance Act of 2000 (VCAA).  VA must notify the claimant 
of evidence and information necessary to substantiate his 
claim and inform him whether he or VA bears the burden of 
producing or obtaining that evidence or information.  
38 U.S.C.A. §§ 5102, 5103, 5103A (West 2002); 38 C.F.R. § 
3.159(b) (2004); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

No specific forms were required to prosecute a claim in this 
case.  38 U.S.C.A. § 5102 (West 2002); 38 C.F.R. § 3.150(a) 
(2004).  VA notified the veteran by letter of May 2003 of the 
evidence and information necessary to substantiate his claim 
and informed him which information and evidence, if any, he 
must provide VA and which information and evidence, if any, 
VA would attempt to obtain on his behalf.  The veteran 
initiated the claims now on appeal more than five years 
before the rating decision from which he appeals.  
Consequently, the notice and assistance required of VA post-
dated the rating decision.  The veteran was not prejudiced by 
this, because materially identical assistance was afforded 
claimants for increased ratings during the pendency of his 
claim prior to enactment of the VCAA and of the date of the 
VCAA notice letter to him as is required pursuant to the 
VCAA.  Where there would have been no material difference in 
the course of the development of the claim, there cannot have 
been prejudice in the late notification.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2004).  The veteran did not inform VA of any source of 
evidence other than VA and the Social Security 
Administration.  VA obtained the pertinent VA and SSA 
records.

Assistance shall include providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  
38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2004).  VA examined the veteran in January 1997, June 1997, 
September 1999, July 2000, March 2003 and May 2003, plus on 
numerous occasions in the treatment context.  The reports of 
record are adequate to decide the matters on appeal.

VA must notify the veteran of a failure to obtain evidence 
from any source.  38 U.S.C.A. § 5103A(b)(2) (West 2002); 
38 C.F.R. § 3.159(e) (2004).  In this case, there has been no 
such failure.

II.  Increased Ratings

In review of claims for increased ratings, the Board 
considers all of the medical evidence of record, including 
the appellant's relevant medical history.  38 C.F.R. § 4.1 
(2002); Peyton v. Derwinski, 1 Vet. App. 282, 285 (1991); 
Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  The 
medical findings are compared to the criteria in the VA 
Schedule for Rating Disabilities, 38 C.F.R. Part 4 (2004), to 
determine the extent to which a service-connected disability 
adversely affects the ability of the body to function under 
the ordinary conditions of daily life, including employment.  
38 C.F.R. §§ 4.2, 4.10 (2003).  However, "where an increase 
in the disability rating is at issue, the present level of 
the disability is the primary concern.  . . .  [T]he 
regulations do not give past medical reports precedence over 
current findings."  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

In this case, rating criteria for skin disorders have been 
amended during the pendency of the appeal.  The changes have 
no substantive affect on this case.  The changes affect only 
the diagnostic code applied to rating the shell fragment 
wound scar of the left anterior chest.

The veteran has been unemployed since 1999 or 2000, his 
account varies.  VA has denied a total rating due to 
individual unemployability, which the veteran did not appeal.  
He is rated totally disabled for a psychiatric disability.  
The Social Security Administration also found the veteran 
disabled for psychiatric reasons in 2000.  The veteran worked 
for many years with his other service-connected disabilities 
without marked interference with his employment by any of 
them and without frequent hospitalization due to any of them.  
Consequently, there is no basis to determine entitlement to 
an extraschedular rating for any of the disabilities under 
review in this decision.  38 C.F.R. § 3.321(b)(1) (2004).

A.  Tinea Versicolor

The veteran's skin disorder is not listed in the VA Schedule 
for Rating Disabilities.  Consequently, it is rated by 
analogy to a listed condition based on its anatomical 
location and functional manifestations.  38 C.F.R. § 4.20 
(2004).  VA has rated the condition by analogy to exfoliative 
dermatitis, 38 C.F.R. § 4.118, Diagnostic Code 7817 (2002), 
since the initial award of service connection.  Under the 
older rating criteria, exfoliative dermatitis was rated as 
eczema.  The older diagnostic criteria authorized a 
noncompensable rating with slight if any exfoliation, 
exudation or itching, if on a nonexposed surface or small 
area.  A 10 percent rating required exfoliation, exudation or 
itching, if involving an exposed surface or extensive area.  
A 30 percent rating required constant exudation or itching, 
extensive lesions, or marked disfigurement.  A 50 percent 
rating, the highest provided for this skin condition, 
requires ulceration or extensive exfoliation or crusting, and 
systemic or nervous manifestations, or the condition must be 
exceptionally repugnant.

The veteran's conditions as described in the January 1997 VA 
examination was the most severe it has appeared in the 
evidence subsequent to that date.  The record is silent 
regarding tinea versicolor for years prior to that 
examination.  The January 1997 VA examination noted the 
veteran's complaints of burning, uncontrollable itching and 
painful skin with discoloration.  Examination showed scaly, 
white oval patches mixed with hypo[sic] pigmented areas at 
the upper shoulder.  Distribution of the skin disorder is on 
the upper shoulder and upper back above the waist and the 
left anterior chest.  There were broad, confluent patches on 
the left anterior chest.  The configuration was patchy, with 
oval and circular patches.  There were no nervous 
manifestations.  Marked disfigurement was not observed by the 
examiner.  Color photographs were included in the report.  
Comparing the photographs with the description in the report, 
the scaly patches meet the criterion for exfoliation, and the 
veteran's complaint meet the criterion of itching.  The 
locations were not exposed, were not very large as the 
photographs reveal, and the photographs show no 
disfigurement.  The findings were commensurate with a 10 
percent rating.

All subsequent objective reports of the veteran's skin 
condition show less symptomatology than was observed in 
January 1997.  The veteran has reported seasonal increases in 
symptoms, but the extensive outpatient treatment records 
include primary care treatment records comprising reports on 
multiple complaints and body systems, but without notation of 
treatment for tinea versicolor.  The February 2003 VA 
examination found tinea versicolor asymptomatic.  The veteran 
reported he had never obtained any treatment, even over the 
counter medication.  The only reasonable conclusion is that 
the medical records in the claims file provide an accurate 
picture of the course of the veteran's skin disorder.  Under 
the older criteria, no more than the current 10 percent 
disability rating is warranted.

The newer rating criteria, 38 C.F.R. § 4.118, Diagnostic Code 
7817 (2004), authorize a noncompensable rating for 
exfoliative dermatitis with any extent of involvement of the 
skin, and; no more than topical therapy required during the 
past 12 months.  The veteran meets these criteria.  A 10 
percent rating is warranted for any extent of involvement of 
the skin, and; systemic therapy such as therapeutic doses of 
corticosteroids, immunosuppressive retinoids, PUVA (psoralen 
with long-wave ultraviolet-A light) or UVB (ultraviolet-B 
light) treatments, or electron beam therapy required for a 
total duration of less than six weeks during the past 12-
month period.  VA examiners have queried the veteran and 
reviewed his VA treatment records, noting none of the 
therapies required to demonstrate the skin disorder is of 
compensable severity at any time pertinent to this claim.  
The higher rating under the newer criteria require more 
severe symptoms and more aggressive or prolonged treatment 
than the old criteria for a 10 percent rating.  The evidence 
shows none of them.

In sum, the veteran is appropriately compensated for tinea 
versicolor by a 10 percent disability rating.  The 
preponderance of the evidence is against rating the 
disability any higher.

B.  Shell Fragment Wound of the Left Lateral Chest Wall

Historical review of the claims file shows the residual of 
the shell fragment wound in question is a small superficial 
scar.  Examinations from January 1997 to May 2003 and all of 
the extensive VA outpatient records available show it has 
been and remains asymptomatic.

The older rating criteria required such scars to be rated as 
"other, rate on limitation of function of part affected."  
38 C.F.R. § 4.117, Diagnostic Code 7805 (2002).  The scar of 
the left anterior chest wall was one of several described in 
a September 1999 VA examination as nontender, nonadherent to 
underlying tissue, without ulceration, keloid, or breakdown, 
nondeforming and no disfiguring.  The examiner opined they 
were nonsignificant.  Nothing in the record materially 
supplements or contradicts the September 1999 report.  Under 
the older rating criteria, the preponderance of the evidence 
demonstrates that the residual scar of the shell fragment 
wound is properly rated as noncompensable.

The newer criteria provide specifically for scars, other than 
head, face, or neck, that are superficial and that do not 
cause limited motion.  38 C.F.R. § 4.118, Diagnostic Code 
7802 (2004).  The scar is superficial, i.e., not associated 
with underlying soft tissue damage.  Id. note (2).  Such a 
scar must cover an area of 144 square inches or greater to be 
compensably disabling.  The September 1999 VA examination did 
not report the dimensions of the scar, grouping it among 
several widely separated scars on the veteran's body 
described as small.  The photographs of record, most recently 
of March 2003, are undebatably persuasive that the scar is 
not 144 square inches in area; it is not visible in the 
photographs.  The preponderance of the evidence is that under 
the newer rating criteria, the scar that is the residual of a 
shell fragment wound of the left anterior chest wall is 
noncompensably disabling.  38 C.F.R. § 4.118, Diagnostic Code 
7802 (2004).

C.  Bilateral Hearing Loss

For VA purposes, impaired hearing disability is rated by 
measuring and averaging the volume at which a person can hear 
pure tones at several frequencies, called the puretone 
threshold, and the persons ability to recognize a percentage 
of a specified list of words spoken in a prescribed way, 
called speech discrimination.  These data are plotted on a 
table, and the result for each ear is plotted on another 
table to determine overall hearing impairment.  See 38 C.F.R. 
§ 4.85, Tables VI and VII (2004).  The audiological must be 
from a state-licensed audiologist and must include a 
controlled speech discrimination test (Maryland CNC) and a 
puretone audiometry test.  38 C.F.R. § 4.85.

The veteran has a history of inconsistency between his 
puretone audiometry and his speech recognition.  His 
excellent speech recognition in January 1982 and in September 
1999 was inconsistent with the degree of impairment to 
hearing pure tones.  In the former instance, the examiner 
counseled the veteran about such inconsistency.  The latter 
examiner reported that the examination was invalid for rating 
purposes.

There were valid examinations in January 1997 and in March 
2003.  A private examination report of September 1995 is not 
valid for rating, because the audiologist's licensure is not 
identified, the units of measurement are not identified, and 
the speech discrimination data is not reported.  A November 
1997 VA administration of auditory brainstem response (ABR) 
audiometry was conducted to explain inconsistent speech 
discrimination and puretone test results.  The data is of 
nerve response latencies in milliseconds at varying 
microvolts of nerve stimulation.  The data are uninformative 
for the purpose of rating hearing disability.  VA used the 
data to determine that the veteran was a good candidate for 
hearing aids, which it issued and he now wears.  The need for 
or use of hearing aids is not a factor in rating hearing 
impairment for compensation purposes.  Audiological 
examination is done and data are gathered without the use of 
hearing aids.  38 C.F.R. § 4.85(a) (2004).

On the authorized audiological evaluation in January 1997, 
pure tone thresholds, in decibels (dB), were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
N/A
30
25
20
25
LEFT
N/A
25
25
55
60

The rounded average puretone threshold was 25 dB on the right 
and 41 dB on the left.  Speech audiometry revealed speech 
recognition ability of 96 percent in the right ear and of 88 
percent in the left ear.  These data comport with a 
noncompensable rating for hearing impairment.  38 C.F.R. 
§ 4.85, Table VII.

On the authorized audiological evaluation in March 2003, pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
N/A
45
55
55
65
LEFT
N/A
45
60
85
90

The average puretone threshold was 55 dB on the right and 70 
dB on the left.  Speech audiometry revealed speech 
recognition ability of 80 percent bilaterally.  These data 
comport with a 10 percent rating for hearing impairment.    
38 C.F.R. § 4.85, Table VII.

The RO increased the disability rating to 10 percent 
effective July 19, 2000.  There is no audiological data from 
this date showing an increase in hearing impairment.  A VA 
physician noted during a general medical examination that the 
veteran was very hard of hearing, used hearing aids, and read 
lips even when using the hearing aids.  Based on this, the RO 
found the date of the examination to be the date of an 
increase in hearing impairment to a compensable degree.  The 
finding is rational, because it addresses the previously 
noted inconsistency between the puretone threshold indicating 
much greater impairment than the speech discrimination.  The 
observation by a physician of hearing impairment in response 
to ordinary speech is credible if unquantifiable evidence of 
increased disability.  Nothing in the evidence suggests the 
veteran's hearing has gotten better between July 2000 and 
March 2003.  Consequently, there is no basis to conclude the 
rating should be higher based on the July 2000 examiner's 
observation than is shown to be warranted by the objective 
data of March 2003.  Although the finding of an increase in 
disability to a compensable degree in July 2000 without 
objective supportive data is a liberal and generous 
interpretation of the evidence, it is not irrational, and the 
Board will not disturb it.

In sum, the preponderance of the evidence is against awarding 
a compensable rating for impaired hearing prior to July 19, 
2000.  The preponderance of the evidence is against awarding 
a rating greater than 10 percent for the period July 19, 
2000, to the present.  38 C.F.R. § 4.85 (2004).


ORDER

A rating greater than 10 percent for tinea versicolor or for 
bilateral sensorineural hearing loss from July 19, 2000, is 
denied.  

A compensable rating for residuals of shell fragment wounds 
of the left lateral chest wall is denied.   

A compensable rating or for bilateral sensorineural hearing 
loss prior to July 19, 2000, is denied 

A rating greater than 10 percent from July 19, 2000, is 
denied 


REMAND

Additional evidence is required to decide the appeals for 
arthritis of the knees.  The veteran is service connected for 
arthritis of both knees.  VA compensation examination reports 
show diagnoses of arthritis and assessments that there are no 
arthritic changes of the knees, both findings apparently 
resulting from interpretation of x-ray studies and clinical 
examinations.  Multiple examiners reported access to VA 
Medical center clinical records, but not to the claims file.  
One examiner without access to the claims file noted the 
veteran's complaint of a painful lump in the right knee and 
history of shell fragment wound of the right knee; the 
service medical records show shell fragment wound of the 
left, not of the right, knee.  The September 1999 joints 
examination noted the veteran's reports of flare-ups of knee 
pain.  The examiner made no comment on additional functional 
impairment during flare-ups.  See DeLuca v. Brown, 8 Vet. 
App. 202 (1995).

Compensation examinations variously do and do not find 
instability.  VA compensation examinations note the veteran's 
report of using a right knee brace, which VA 
prosthetic/orthotic clinic notes show as issued, but he has 
never worn it to a compensation examination, or submitted a 
claim for clothing allowance for the damage he has reported 
it does his clothes.  If either or both of the veteran's 
knees are unstable, he might be entitled to a separate rating 
or ratings, but the current record does not instill 
confidence that the fact can be accurately determined without 
additional information.

The veteran has been treated and examined for compensation 
purposes at one VA medical center during the pendency of the 
instant claim.  The x-ray films should be there.  One doctor 
must review the veteran's claims file with service medical 
records describing the original injuries of the knees, and 
the x-ray films from 1996 to the present, review the 
orthopedic clinical and surgical records, and the 
prosthesis/orthotic clinical records, and determine whether 
the veteran has arthritis of the knees, and whether he has 
had instability of the knees at different times.

Finally, the rating Board physician provided a medical 
opinion on which the July 2003 rating decision relied to 
change residuals of shell fragment wounds of the left lower 
leg, rated for over 20 years as scars, to injuries of muscle 
group XI and XIV with degenerative arthritis (presumably of 
the left knee).  The physician opined that the muscle 
injuries and the knee should share a single rating because 
both muscles operate on the motion of the knee.  It appears 
he relied on a regulation revised in 1997, see 62 Fed. Reg. 
30,235, 237 (June 3, 1997) (revising 38 C.F.R. § 4.55), or a 
misreading of the current regulation.  See 38 C.F.R. 
§ 4.55(c) (2004).  Nothing in the principles of combined 
ratings for muscle injuries, 38 C.F.R. § 4.55 (1997-2004), 
precludes separate ratings for injuries of muscles that act 
upon an unankylosed joint that also has ratable service-
connected disability.  See 38 C.F.R. § 4.55(d) (2004).  The 
rule against pyramiding does not preclude separately rating 
and combining the ratings for muscle injuries in close 
proximity or with ratings for arthritic joints, rather making 
specific reference the rules for rating muscle and joint 
disabilities.  See 38 C.F.R. § 4.14 (2004).

Moreover, in providing a consolidated medical and rating 
opinion, the rating Board physician submitted the medical 
opinion of a rating officer as evidence, contrary to the rule 
in Colvin v. Derwinski, 1 Vet. App. 171, 174 (1991).  The 
record would be better for rating and appellate review 
purposes if the opinion were from a physician who did not 
participate in making the disability rating.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for an 
examination of the knees and of muscle 
groups XI and XIV of the left leg.  
Provide the claims file to a VA 
orthopedist for thorough review of the 
history and course of residuals of the 
veteran's knee pathologies, bilaterally, 
and of the shell fragment wounds of the 
left lower leg, with particular attention 
to the affect of the shell fragment 
wounds on the left knee.  

Obtain, or request the examiner to 
obtain, the films of x-ray studies of the 
knees done at Mountain Home VAMC from 
1996 to the present, and the complete 
records of the prosthetics/orthotics 
clinic regarding dispensing of knee 
braces.

?	When the above referenced materials 
and records are assembled, the 
examiner is to review the file from 
the service medical records to the 
present to be familiar with the 
course of the sequelae or residuals 
of the injuries left let shrapnel 
and bilateral knee injuries, look at 
the x-ray films, read the 
compensation and outpatient 
orthopedic and prosthetic/orthotic 
clinic reports, and provide an 
opinion whether the veteran has 
arthritis of either knee or 
instability of either knee.  

?	The examiner should attempt to form 
an opinion from the September 1999 
compensation examination report of 
the extent of additional functional 
impairment of the right knee the 
veteran has during the flare-ups 
described in the report, expressing 
the additional impairment in terms 
of the number of degrees range of 
motion is decreased during flare-ups 
and additional functional 
impairments due to additional 
fatigability during flare-ups.

?	On examination, the examiner should 
state whether there is subluxation 
or lateral instability of either 
knee in addition to the usual 
recording of ranges of motion and 
the signs and symptoms of muscle 
disability including loss of power, 
weakness, lowered threshold of 
fatigue, fatigue-pain, impairment of 
coordination and uncertainty of 
movement.

2.  Readjudicate the claim for increased 
rating for shell fragment wound of the 
left leg involving muscle groups XI and 
XIV with degenerative arthritis [of the 
left knee], applying 38 C.F.R. § 4.55 to 
determine whether these should be 
afforded a single or a separate rating, 
and the claim for derangement of the 
right knee with traumatic arthritis.  As 
to both knees, consider whether separate 
ratings are warranted for instability 
under Diagnostic Code 5257.  See 
VAOPGCPREC 23-97.  If any claim remains 
denied, provide the appellant and his 
representative an appropriate 
supplemental statement of the case and an 
appropriate period to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant need take no 
further action until he is further informed.  The purpose of 
this REMAND is to obtain additional information and to afford 
due process.  No inference should be drawn regarding the 
final disposition of the claim because of this action.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).



	                     
______________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



